DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2 and 4-9 are pending
Claim 3 is now canceled
Claims 1-2 and 4-9 are currently amended
Claims 1-2 and 4-9 are rejected

Information Disclosure Statement
The Information Disclosure Statement filed on 10/06/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Claim Objections
Claim 9 is objected to because of the following informalities:  Line 3 states “wherein the rotor or stator forms” and instead should state “wherein the rotor or the stator forms” to maintain consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the tank axis” on line 3, and “the liquid” on line 7.  There is insufficient antecedent basis for these limitations in the claim.  Also, claim 1 recites the limitation “supported in an end wall” on line 4.  It is unclear an end wall of what?  Furthermore, claim 1 recites the limitation “a guide…characterized in that at least one guide” on lines 7-9.  It is unclear and confusing whether Applicant is trying to claim a singular guide or multiple guides.  Claims 2 and 4-9 are also rejected since these claims depend on claim 1.
Claim 2 recites the limitation "the at least one conditioning device” on line 3.  There is insufficient antecedent basis for this limitation in the claim.  Also, claim 2 recites the limitation “acts as a receptacle for” on line 3.  It is unclear whether Applicant is referring to the same receptacle as recited on line 9 of claim 1, or a different receptacle.
Claim 5 recites the limitation "the electrode” on line 5.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, claim 5 recites the limitation “The device according to claim 3
Claim 9 recites the limitation "the fluid” on lines 2-3, and “the at least one conditioning device” on line 4.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lüer (U.S. 2013/0015120 A1) (hereinafter “Luer”).




	Luer teaches a device (see FIG. 14, a device 1) for filtering liquids (see paragraph 1) (see paragraph 30) comprising a tank (see FIG. 14, a container 2), a tank inlet for introducing a liquid to be filtered into the tank (‘units’ not shown) (see paragraph 30 – “units (not shown in greater detail) for introducing a liquid to be filtered into the container 2, which is typically introduced into the container 2 in the region of the container floor”), a tank outlet for a retentate (see FIG. 14, openings 12 and outlets 4), and at least one rotor rotatably drivable around the tank axis (see FIG. 14, at least one rotor 6 and a container axis 5) (see paragraph 14 – “to provide at least two rotors, which are drivable in opposite directions or at different speeds around the container axis and carry filter elements.”) (see paragraph 30) (see paragraph 34), the at least one rotor having a hollow shaft (see FIG. 14, a hollow shaft 8) supported in an end wall (see FIG. 14, a bottom end wall 7) and attached thereto a support device (see FIG. 14, a support device 9) for filter elements arranged at a distance from the tank axis (see FIG. 14, filter elements 10) (see paragraph 30), the filter elements being fluidically connected to the hollow shaft for discharging a filtered permeate from the tank (see paragraph 30 – “The interior of the filter elements 10 opens via the support device 9 and the hollow shaft 8 out of the container 2 as the discharge for filtered liquid.”), wherein an inner lateral surface of the tank comprises a guide for diverting the liquid toward the filter elements (see FIGS. 12-13, guide units 15) (see paragraph 7 – “…the container internal radius of the inner wall of the container circumferential shell…this bulge forming a guide unit which guides the liquid toward the filter elements.”) (see paragraph 17) (see paragraph 
	Although Luer discloses a plurality of guide units, Luer does not explicitly teach wherein the at least one guide forms a receptacle for a conditioning device for adjusting process conditions, as recited in amended, independent claim 1.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the at least one guide of Luer to further form a receptacle for a conditioning device in order to accurately and effectively monitor and adjust characteristics of the filter device (see paragraph 8 – “The guide units…avoid excess turbulent flows outside the rotation region of the filter elements in that the liquid is first guided undisturbed, decelerated, and calmed in this region and is subsequently accelerated while applying no turbulence or the least possible turbulence and guided directly toward the filter elements…and to reduce the flow speed of the liquid in relation to the circumferential speed of the rotating filter elements.”) (see paragraph 37 – “…guide units 15, which are assigned to the container circumference of the bulge and are aligned in the container circumferential direction…can be associated, which help to suppress undesired transfers flows in the container…”).
	
Regarding Claim 2:
	Luer teaches the device according to claim 1, characterized in that a cavity is formed between the guide and an outlet lateral surface of the tank (see FIGS. 12-14, openings 12 and outlets 4, and guide units 15) (see paragraph 7 – “…the container internal radius of the inner wall of the container circumferential shell…this bulge forming 
Although Luer discloses a plurality of guide units, Luer does not explicitly teach wherein the cavity acts as a receptacle for the at least one conditioning device for adjusting the process conditions, as recited in amended, dependent claim 2.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the at least one guide of Luer to further form a receptacle for a conditioning device in order to accurately and effectively monitor and adjust characteristics of the filter device (see paragraph 8 – “The guide units…avoid excess turbulent flows outside the rotation region of the filter elements in that the liquid is first guided undisturbed, decelerated, and calmed in this region and is subsequently accelerated while applying no turbulence or the least possible turbulence and guided directly toward the filter elements…and to reduce the flow speed of the liquid in relation to the circumferential speed of the rotating filter elements.”) (see paragraph 37 – “…guide units 15, which are assigned to the container circumference of the bulge and are aligned in the container circumferential direction…can be associated, which help to suppress undesired transfers flows in the container…”).

Regarding Claim 5:
	Luer teaches the device according to claim 3, characterized in that the guide acting as the receptacle for the electrode is part of the electrode (see FIGS. 12-13, guide units 15) (see paragraph 7 – “…the container internal radius of the inner wall of 

Regarding Claim 6:
	Luer teaches the device according to claim 1.
Although Luer discloses a plurality of guide units, Luer does not explicitly teach wherein the at least one guide forms a receptacle for a conditioning device, such as a heat exchanger for a tempering fluid for tempering the liquid to be filtered in the tank, as recited in amended, dependent claim 6.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the at least one guide of Luer to further form a receptacle for a conditioning device, such as a heat exchanger, in order to accurately and effectively monitor and adjust characteristics of the filter device (see paragraph 8 – “The guide units…avoid excess turbulent flows outside the rotation region of the filter elements in that the liquid is first guided undisturbed, decelerated, and calmed in this region and is subsequently accelerated while applying no turbulence or the least possible turbulence and guided directly toward the filter elements…and to reduce the flow speed of the liquid in relation to the circumferential speed of the rotating filter elements.”) (see paragraph 37 – “…guide units 15, which are assigned to the container circumference of the bulge and are aligned in the container circumferential direction…can be associated, which help to suppress undesired transfers flows in the container…”).


	Luer teaches the device according to claim 1.
Although Luer discloses a plurality of guide units, Luer does not explicitly teach wherein the at least one guide forms a receptacle for a conditioning device, such as a dosing unit for process fluids injectable into the tank, as recited in amended, dependent claim 7.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the at least one guide of Luer to further form a receptacle for a conditioning device, such as a dosing unit, in order to accurately and effectively monitor and adjust characteristics of the filter device (see paragraph 8 – “The guide units…avoid excess turbulent flows outside the rotation region of the filter elements in that the liquid is first guided undisturbed, decelerated, and calmed in this region and is subsequently accelerated while applying no turbulence or the least possible turbulence and guided directly toward the filter elements…and to reduce the flow speed of the liquid in relation to the circumferential speed of the rotating filter elements.”) (see paragraph 37 – “…guide units 15, which are assigned to the container circumference of the bulge and are aligned in the container circumferential direction…can be associated, which help to suppress undesired transfers flows in the container…”).

Regarding Claim 8:
	Luer teaches the device according to claim 1.
Although Luer discloses a plurality of guide units, Luer does not explicitly teach wherein the at least one guide forms a receptacle for a conditioning device, such as a 

Regarding Claim 9:
	Luer teaches the device according to claim 1, characterized in that a rotor or a stator comprising at least one central guide for the fluid is arranged in an area of the tank axis (see FIG. 1, a rotor or stator 14 further comprising at least one guide) (see paragraph 12 – “…it is proposed that a rotor or stator having at least one guide unit for the liquid be arranged in the region of the container axis.”) (see paragraph 33).
Although Luer discloses a rotor or stator, Luer does not explicitly teach wherein the rotor or stator forms a cavity acting as the receptacle for the at least one .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lüer (U.S. 2013/0015120 A1) (hereinafter “Luer”) in view of Behr (U.S. 2009/0242424 A1).

Regarding Claim 4:
	Luer teaches the device according to claim 1.
	Luer does not explicitly teach wherein the conditioning device is formed by at least two electrodes for introducing a voltage field into the tank, wherein the at least two electrodes are of opposite polarity so as to generate the voltage field.

	Luer and Behr are analogous inventions in the art of teaching a fluid treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filter device of Luer to include the electrodes of Behr, positioned in the receptacle of Luer, in order to generate a voltage field into the tank and to further purify untreated fluid (see Behr paragraph 38) (see Behr paragraph 50).














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773